DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ preliminary amendments to the claims, filed 05/07/2020, have been received and entered.  Claims 1-18 and 21 were cancelled and claims 22-32 newly added. Claims 19-20 and 22-32 are pending and under examination.

Priority
This application is a divisional of U.S. Application No. 15/754,077, filed February 21, 2018, which is a §371 U.S. National Stage Application of International Application No. PCT/US2016/048934, filed August 26, 2016, which claims priority under 35 U.S.C. § 119(e) to US. Provisional Application Serial No. 62/210,056, filed August 26, 2015.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 06/29/2020 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  
Lined-through references fail to comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609 because they do not satisfy the stipulations of 37 C.F.R. 1.98(a) and/or §1.98(b) regarding the citation of non-patent literature. 
37 C.F.R. §1.98(b) explicitly states that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date and place of publication”. Applicant’s cited non-patent literature reference Cite No. 4 (LIU et al.) in the IDS filed 06/29/2020 has been lined-through for failing to provide the relevant information required by 37 C.F.R. §1.98(b) and MPEP §609.04(a)(1). 
As such, the document has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 19-20 and 22-32
Claims 19-20 and 22-32 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent claim 19 recites a pharmaceutical composition comprising perfluorocarbon droplets, wherein the volume parameters of the droplets are determined prior to administration
to a patient in accordance with the patient’s blood concentration of an undesirable gas and the
amount of gas sought to be removed from blood present in a target region of the patient.
First, it is unclear how the recited “wherein the volume parameters of the droplets are determined prior to administration to a patient in accordance with the patient’s blood concentration of an undesirable gas and the amount of gas sought to be removed from blood present in a target region of the patient” is intended to limit the metes and bounds of the composition.  It is unclear, for example, whether any specific “volume parameters of the droplets” are required of the perfluorocarbon droplets actually present in the pharmaceutical composition.  Furthermore, the claims are drawn to a composition of matter, not a method of determining the volume parameters of perfluorocarbon droplets.  As such, “wherein the volume parameters of the droplets are determined prior to administration to a patient in accordance with the patient’s blood concentration of an undesirable gas and the amount of gas sought to be removed from blood present in a target region of the patient” are reasonably construed to not limit the claims to a particular structure, i.e., particular volume parameters of the perfluorocarbon droplets required to be present in the pharmaceutical composition.
Second, it is totally unclear how “in accordance with the patient’s blood concentration of an undesirable gas and the amount of gas sought to be removed from blood present in a target region of the patient” is intended to limit the volume parameters of the droplet, i.e., how a specific blood concentration of any particular amount of any particular undesirable gas determines any particular volume parameters of the perfluorocarbon droplets.  The metes and bounds of “in accordance with” are not defined in the Specification or claims and a person of ordinary skill in the art would not be reasonably apprised how to use a patient’s blood concentration of an undesirable gas and the amount of gas sought to be removed from blood to determine the “volume parameters” of the claimed perfluorocarbon droplets.
At bottom, it is totally unclear whether any particular “volume parameters” of the claimed perfluorocarbon droplets are required by the claims and if so what those volume parameters actually are and how they are determined “in accordance with the patient’s blood concentration of an undesirable gas and the amount of gas sought to be removed from blood present in a target region of the patient”.




Claims 23 and 24
Claims 23 and 24 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 23 recites the limitation "wherein the size-isolated perfluorocarbon droplets have a diameter of from about 0.3 mm to about 100 mm" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 23 depends from claim 19, which while reciting perfluorocarbon droplets, does not recite size-isolated perfluorocarbon droplets.  
 “A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to ‘said lever’ or ‘the lever,’ where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” MPEP 2173.05(e).
	Claim 23 refers to “the size-isolated perfluorocarbon droplets,” but claim 19, from which claim 23 directly depends, does not refer to perfluorocarbon droplets that are “size-isolated”. 
“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  MPEP 2173.02(II).
	The specification establishes that in some embodiments the perfluorocarbon droplets are size-isolated, however, because not all perfluorocarbon droplets are “size-isolated”, the recitation of “the size-isolated perfluorocarbon droplets” in claim 23 is indefinite as it is unclear if applicant intends to further limit “perfluorocarbon droplets” in claim 19 or in fact the perfluorocarbon droplets in claim 19 were already limited to size-isolated perfluorocarbon droplets. Claim 24, which depends from claim 23 and thus ultimately depends from claim 19, is included in this rejection and is indefinite for the same reasons as claim 23 for its recitation of “the size-isolated perfluorocarbon droplets”.
	Amending claims 23 and 24 to recite “the perfluorocarbon droplets” would obviate the rejection.  Alternatively, as claim 20 depends from claim 19 and recites “the perfluorocarbon droplets are size-isolated perfluorocarbon droplets”, claim 23 could be amended to depend from claim 20 (or claim 22 which depends from claim 20).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 and 22-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the preamble of claim 19 recites “[a] pharmaceutical composition” but the body of the claim also recites an active method step, i.e., “the volume parameters of the droplets are determined prior to administration to a patient in accordance with the patient’s blood concentration of an undesirable gas and the amount of gas sought to be removed from blood present in a target region of the patient”.  Thus, the claims appear to fall within both a composition of matter (“[a] pharmaceutical composition”) and a process (“the volume parameters of the droplets are determined”).  
Amending claim 19 to delete the phrase “the volume parameters of the droplets are determined prior to administration to a patient in accordance with the patient’s blood concentration of an undesirable gas and the amount of gas sought to be removed from blood present in a target region of the patient” would overcome this rejection.  

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-20, 23-24, and 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KRIPFGANS ET AL. (Ultrasound in Med. & Biol., 2000, vol. 26, no. 7, pages 1177-1189).
Claim 19 requires a pharmaceutical composition comprising perfluorocarbon droplets.
Regarding claim 19, Kripfgans et al. teach a transpulmonary droplet emulsion (90% < 6 m diameter) made by mixing saline, bovine albumin and dodecafluoropentane. (Abstract; p.1178, right column, “Production of droplets”.) Regarding claims 20 and 23-24, the perfluorocarbon droplets are “size-isolated” by virtue of having particular sizes within the claimed diameter ranges, e.g., the mean dodecafluoropentane droplet size when made with 1 mg albumin per mL was 1.5 m. (Fig. 4.) Indeed, the mean dodecafluoropentane droplet size varies within the claimed ranges based on albumin concentration. (Fig. 5.) Regarding claims 27-28, dodecafluoropentane is a “perfluoroalkane” having the chemical formula C5F12.1 (p.1178, right column, “Production of droplets”.) Regarding claims 29-30, bovine serum albumin is a protein encapsulating material. Regarding claims 31-32, saline is a pharmaceutically acceptable carrier suitable for topical, intravenous, or intra-arterial administration.
As discussed supra, it is unclear what limitations “wherein the volume parameters of the droplets are determined prior to administration to a patient in accordance with the patient’s blood concentration of an undesirable gas and the amount of gas sought to be removed from blood present in a target region of the patient” place on the claimed pharmaceutical composition comprising perfluorocarbon droplets.  However, in the interest of being thorough the Examiner notes that Kripfgans et al. teach determining volume parameters of the droplets prior to administration to a patient.  Specifically, they teach perfluorocarbon droplets made with 1 mg/mL albumin were diluted into saline (1:10,000) and they made gas bubbles by acoustic droplet vaporization and determined volume parameters of the droplets. (p.1184, right column, “Observation of gas bubbles”; Fig. 8; Fig. 9.)
Thus, claims 19-20, 23-24, and 27-32 are anticipated by Kripfgans et al.  The Examiner notes that the “Albumin-coated PFP droplets” made by Applicants are disclosed by Applicants to in fact have been prepared based on the “previously established protocol” of Kripfgans et al. (Specification at p.23, l.1-5.)

Claim(s) 19-20, 23-24, and 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0267842 A1 (Published Oct. 21, 2010).
Claim 19 requires a pharmaceutical composition comprising perfluorocarbon droplets.  Per Applicants’ definition, the term “droplet” refers to an amount of liquid that is encased or surrounded by a different, enclosing liquid. (Specification at p.10, l.3-4.)  Thus, an emulsion comprising a perfluorocarbon surrounded by a lipid falls within the scope of the instant claims.
US ‘842 teaches emulsions comprising a perfluorocarbon. (Abstract; Examples; Claims.) Regarding claims 20 and 23-24, the particles are “size-isolated” by high pressure homogenization to have median particle sizes falling within the scope of the instant claims, e.g., D(90) of 600 nm [0.6 m]. (Examples 1A-1D; Figures; Claims.) Regarding claims 27-28, the perfluorocarbon is a perfluoroalkane, e.g., perfluoro(tert-butylcyclohexane), perfluorodecalin, perfluoroisopropyldecalin, perfluoro-tripropylamine, perfluorotributylamine, perfluoro-methylcyclohexylpiperidine, perfluoro-octylbromide, perfluoro-decylbromide, perfluoro-dichlorooctane, perfluorohexane, dodecafluoropentane. ([0021]; Examples 1A-1D; Claim 6.) Regarding claims 29-30, the emulsions comprising a dispersed liquid phase perfluorocarbon in a continuous liquid phase lipid encapsulating material (egg yolk lecithin). (Examples 1A-1D.) Regarding claims 31-32, the emulsions comprise water for injection (WFI), which is a pharmaceutically acceptable carrier suitable for topical, intravenous, or intra-arterial administration. (Examples 1A-1D; Examples 4D-4F; Examples 5A-5B; Claim 21, e.g.)
Thus, claims 19-20, 23-24, and 27-32 are anticipated by US ‘842.  


Claim(s) 19-20, 22-23, 25, and 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by COUTURE ET AL. (Ultrasound in Med. & Biol., 2006, vol. 32, no. 1, pages 73-82).
Claim 19 requires a pharmaceutical composition comprising perfluorocarbon droplets.  Per Applicants’ definition, the term “droplet” refers to an amount of liquid that is encased or surrounded by a different, enclosing liquid. (Specification at p.10, l.3-4.)  Thus, an emulsion comprising a perfluorocarbon surrounded by liquid surfactant in water is within the scope of the instant claims.
Couture et al. teach droplets of perfluorocarbon suspended in water formed by combining water, 5% v/v perfluorohexane (C6F14), and 0.07% to 0.8% fluorinated surfactant to make coarse emulsions that were subsequently emulsified continuously in a microfluidizer. (Abstract; p.74, right column, “Particle preparation”.)  Regarding claims 20 and 22, the perfluorocarbon droplets were “size-isolated” by microfluidic techniques (emulsification in a microfluidizer). (p.74, right column, “Particle preparation”; Fig. 1.) Regarding claim 23, the perfluorocarbon droplets have a diameter of from about 0.3 m to about 100 m, i.e., 0.31-0.97 m. (Fig. 1.) Regarding claim 25, an emulsion stabilizer (fluorinated surfactant) is present. (p.74, right column, “Particle preparation”.) Also see p.79, left column, “Production of the particles” (“[t]he fluorosurfactant Zonyl FSO is well-adapted to this purpose. Its aqueous surface tension is
low (19 dyn/cm at 0.01% concentration, Dupont), enabling the enclosure of the liquid perfluorocarbon with sufficient stability.”) Regarding claims 27-28, perfluorohexane is a claimed perfluoroalkane. Regarding claims 29-30, the emulsions comprising a dispersed liquid phase perfluorocarbon (perfluorohexane) in a continuous liquid phase surfactant encapsulating material (the fluorosurfactant Zonyl FSO). (p.74, right column, “Particle preparation”; p.79, left column, “Production of the particles”.) Regarding claims 31-32, the emulsions comprise water, which is a pharmaceutically acceptable carrier suitable for topical, intravenous, or intra-arterial administration. 
	Thus, claims 19-20, 22-23, 25, and 27-32 are anticipated by Couture et al.

Claim(s) 19-20, 22-23, and 25-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MARTZ ET AL. (Ultrasound in Med. & Biol., 2011, vol. 37, no. 11, pages 1952-1957).
Claim 19 requires a pharmaceutical composition comprising perfluorocarbon droplets.  Per Applicants’ definition, the term “droplet” refers to an amount of liquid that is encased or surrounded by a different, enclosing liquid. (Specification at p.10, l.3-4.)  Thus, an emulsion comprising a perfluorocarbon surrounded by liquid surfactant/lipid in water is within the scope of the instant claims.
Martz et al. teach a pharmaceutical composition comprising perfluorocarbon droplets. (Abstract; paragraph bridging p.1953-1954; e.g.)  Regarding claims 20 and 22-23, the perfluorocarbon droplets are size-isolated by a microfluidic technique to average diameters of, inter alia, about 7.4 m. (Abstract; Table 1; Fig. 1.) Regarding claims 25-26, the droplets comprise pluronic F-68, which is a polyethylene oxide block copolymer. (paragraph bridging p.1953-1954; e.g.) Regarding claims 27-28, the perfluorocarbon was perfluoropentane (PFP). (Abstract; paragraph bridging p.1953-1954; e.g.) Regarding claims 29-30, the compositions comprise a dispersed liquid phase perfluorocarbon (perfluoropentane) in a continuous liquid phase lipid encapsulating material (DSPC and DSPE-PEG2000). (paragraph bridging p.1953-1954; e.g.) Regarding claims 31-32, the compositions comprise water, which is a pharmaceutically acceptable carrier suitable for topical, intravenous, or intra-arterial administration. (Id.)
Thus, claims 19-20, 22-23, and 25-32 are anticipated by Martz et al.

Claim(s) 19, 23, and 25-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP NO. 8,673,984 B2 (Issued Mar. 18, 2014).
Claim 19 requires a pharmaceutical composition comprising perfluorocarbon droplets.  Per Applicants’ definition, the term “droplet” refers to an amount of liquid that is encased or surrounded by a different, enclosing liquid. (Specification at p.10, l.3-4.)  Thus, an emulsion comprising a perfluorocarbon surrounded by liquid surfactant in water is within the scope of the instant claims.
USP ‘984 teaches perfluorocarbon emulsions having a high stability and good oxygen release that include a dispersed phase of a perfluorocarbon and an emulsion stabilizer and a continuous phase. (Abstract; Examples 1-4; Claim 1; e.g.)  Regarding claim 23, the volume distribution particles diameters range from 0.223 to 0.528 m. (Table 1; Fig. 3A-3D.)  Regarding claims 25-26, the emulsion stabilizer is a poly(ethylene) oxide block copolymer. (Abstract; col.4, l.38 to col.5, l.3; Examples 1-4; Claims 1-2; e.g.)  Regarding claims 27-28, the perfluorocarbons can include perfluoroalkyl ethers; perfluoro crown ethers; perfluoroalkanes such as perfluoropentane, perfluorohexane, perfluorononane, perfluorohexyl bromide, perfluorooctyl bromide, and perfluorodecyl bromide; perfluoroalkenes such as bisperfluorobutylethylene; perfluorocycloalkanes such as perfluorodecalin, perfluorocyclohexanes, perfluoroadamantane, perfluorobicyclodecane, and perfluoromethyl decahydroquinoline; perfluoroamines such as perfluoroalkylamines; and C1-C8 substituted compounds thereof, isomers thereof, and combinations thereof. (col.5, l.21-54; Examples 1-4; Claims 8-11.)  Regarding claims 29-30, the emulsions comprising a dispersed liquid phase perfluorocarbon in a continuous liquid phase surfactant encapsulating material (poly(ethylene) oxide block copolymer surfactants). (Entire document.)  Regarding claims 31-32, the emulsions comprise water, which is a pharmaceutically acceptable carrier suitable for topical, intravenous, or intra-arterial administration. (Entire document.)
Thus, claims 19, 23, and 25-32 are anticipated by USP ‘984.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 19-20, 22-24, and 27-32
Claims 19-20, 22-24, and 27-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over KRIPFGANS ET AL. (Ultrasound in Med. & Biol., 2000, vol. 26, no. 7, pages 1177-1189) in view of FESHITAN ET AL. (Journal of Colloid and Interface Science, 2009, vol., 329, pages 316-324).
Regarding claim 19, Kripfgans et al. teach a transpulmonary droplet emulsion (90% < 6 m diameter) made by mixing saline, bovine albumin and dodecafluoropentane. (Abstract; p.1178, right column, “Production of droplets”.) Regarding claims 20 and 23-24, the perfluorocarbon droplets are “size-isolated” by virtue of having particular sizes within the claimed diameter ranges, e.g., the mean dodecafluoropentane droplet size when made with 1 mg albumin per mL was 1.5 m. (Fig. 4.) Indeed, the mean dodecafluoropentane droplet size varies within the claimed ranges based on albumin concentration. (Fig. 5.) Regarding claims 27-28, dodecafluoropentane is a “perfluoroalkane” having the chemical formula C5F12.2 (p.1178, right column, “Production of droplets”.) Regarding claims 29-30, bovine serum albumin is a protein encapsulating material. Regarding claims 31-32, saline is a pharmaceutically acceptable carrier suitable for topical, intravenous, or intra-arterial administration.
Claim 22 differs from Kripfgans et al. in so far as Kripfgans et al. does not teach size-isolating perfluorocarbon droplets by differential centrifugation or microfluidic techniques.  
Feshitan et al. teach lipid-coated, perfluorobutane-filled microbubbles. (Abstract; p.317, right column, “2.2. Microbubble generation”.)  Feshitan et al. teach size-isolating the perfluorocarbon microbubbles by differential centrifugation and isolating 4-5 m and 1-2 m diameter microbubbles. (Abstract; p.318, left column, “2.7. Size isolation”; p.318, right column, “2.8. Isolation of 4-5 m diameter microbubbles”; p.319, left column, “2.9. Isolation of 1-2 m diameter microbubbles”.) The emulsions were made with 1,2-Distearoyl-sn-glycero-3-phosphocholine (DSPC) and Polyoxyethylene-40 stearate (PEG40S). (p.317, right column, “2.2. Microbubble generation”.) The encapsulating material 1,2-Distearoyl-sn-glycero-3-phosphocholine (DSPC) is a lipid. 
Claims 19-20, 23-24, and 27-32 are anticipated by Kripfgans et al. as discussed supra and are therefore also obvious under 35 U.S.C. 103.  Claim 22 requires generating size-isolated perfluorocarbon droplets by differential centrifugation or microfluidic techniques.  Claim 22 therefore requires application of the known technique of differential centrifugation as taught in Feshitan et al. to size-isolate the perfluorocarbon droplets taught in Kripfgans et al. to yield the predictable result of size-isolating perfluorocarbon droplets.  
It would have been obvious to the ordinary skilled artisan to apply differential centrifugation as taught in Feshitan et al. to size-isolate the perfluorocarbon droplets taught in Kripfgans et al. Kripfgans et al. teach that size distribution of perfluorocarbon droplets include particles > 6m in diameter (Fig. 4), yet also teach that droplets with a diameter of 6–7 m and less were planned, which is a size that happens to correspond to the likely maximum for capillary passage (p.1179, left column.) Feshitan et al. teach microbubble behavior depends very strongly on size. For example, increasing the microbubble diameter from 1 to 5 μm will change the resonance frequency of an unencapsulated microbubble from 4.7 to 0.72 MHz. (p.316, left column, 2nd paragraph.)  A person of ordinary skill in the art would therefore predict that the differential centrifugation as taught in Feshitan et al. could be predictably used to size-isolate the perfluorocarbon droplets taught in Kripfgans et al. even further, for example by removing droplets having a diameter > 6m.  This would be desirable because droplets with a diameter of 6–7 m and less is a size that corresponds to the likely maximum for capillary passage. A person of ordinary skill in the art would therefore have recognized that the known technique of differential centrifugation taught in Feshitan et al. applied to the perfluorocarbon droplets taught in Kripfgans et al. would have yielded the predictable result of desired droplets all having desired diameters < 6 m by differentially removing larger droplets. 
Thus, based on the above findings it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known differential centrifugation technique of Feshitan et al. to the perfluorocarbon droplets of Kripfgans et al. to yield the predictable result of size-isolated perfluorocarbon droplets all having diameters < 6 m.  

Claims 19-20 and 23-32
Claims 19-20 and 23-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over KRIPFGANS ET AL. (Ultrasound in Med. & Biol., 2000, vol. 26, no. 7, pages 1177-1189) in view of COUTURE ET AL. (Ultrasound in Med. & Biol., 2006, vol. 32, no. 1, pages 73-82) and USP NO. 8,673,984 B2 (Issued Mar. 18, 2014).
Regarding claim 19, Kripfgans et al. teach a transpulmonary droplet emulsion (90% < 6 m diameter) made by mixing saline, bovine albumin and dodecafluoropentane. (Abstract; p.1178, right column, “Production of droplets”.) Regarding claims 20 and 23-24, the perfluorocarbon droplets are “size-isolated” by virtue of having particular sizes within the claimed diameter ranges, e.g., the mean dodecafluoropentane droplet size when made with 1 mg albumin per mL was 1.5 m. (Fig. 4.) Indeed, the mean dodecafluoropentane droplet size varies within the claimed ranges based on albumin concentration. (Fig. 5.) Regarding claims 27-28, dodecafluoropentane is a “perfluoroalkane” having the chemical formula C5F12.3 (p.1178, right column, “Production of droplets”.) Regarding claims 29-30, bovine serum albumin is a protein encapsulating material. Regarding claims 31-32, saline is a pharmaceutically acceptable carrier suitable for topical, intravenous, or intra-arterial administration.
Claims 25-26 differ from Kripfgans et al. in so far as Kripfgans et al. does not teach an emulsion stabilizer.
Couture et al. teach droplets of perfluorocarbon suspended in water formed by combining water, 5% v/v perfluorohexane (C6F14), and 0.07% to 0.8% fluorinated surfactant to make coarse emulsions that were subsequently emulsified continuously in a microfluidizer. (Abstract; p.74, right column, “Particle preparation”.)  Regarding claims 20 and 22, the perfluorocarbon droplets were “size-isolated” by microfluidic techniques (emulsification in a microfluidizer). (p.74, right column, “Particle preparation”; Fig. 1.) Regarding claim 23, the perfluorocarbon droplets have a diameter of from about 0.3 m to about 100 m, i.e., 0.31-0.97 m. (Fig. 1.) Regarding claim 25, an emulsion stabilizer (fluorinated surfactant) is present. (p.74, right column, “Particle preparation”.) Also see p.79, left column, “Production of the particles” (“[t]he fluorosurfactant Zonyl FSO is well-adapted to this purpose. Its aqueous surface tension is
low (19 dyn/cm at 0.01% concentration, Dupont), enabling the enclosure of the liquid perfluorocarbon with sufficient stability.”) Regarding claims 27-28, perfluorohexane is a claimed perfluoroalkane. Regarding claims 29-30, the emulsions comprising a dispersed liquid phase perfluorocarbon (perfluorohexane) in a continuous liquid phase surfactant encapsulating material (the fluorosurfactant Zonyl FSO). (p.74, right column, “Particle preparation”; p.79, left column, “Production of the particles”.) Regarding claims 31-32, the emulsions comprise water, which is a pharmaceutically acceptable carrier suitable for topical, intravenous, or intra-arterial administration. 
USP ‘984 teaches perfluorocarbon emulsions having a high stability and good oxygen release that include a dispersed phase of a perfluorocarbon and an emulsion stabilizer and a continuous phase. (Abstract; Examples 1-4; Claim 1; e.g.)  Regarding claim 23, the volume distribution particles diameters range from 0.223 to 0.528 m. (Table 1; Fig. 3A-3D.)  Regarding claims 25-26, the emulsion stabilizer is a poly(ethylene) oxide block copolymer. (Abstract; col.4, l.38 to col.5, l.3; Examples 1-4; Claims 1-2; e.g.)  Regarding claims 27-28, the perfluorocarbons can include perfluoroalkyl ethers; perfluoro crown ethers; perfluoroalkanes such as perfluoropentane, perfluorohexane, perfluorononane, perfluorohexyl bromide, perfluorooctyl bromide, and perfluorodecyl bromide; perfluoroalkenes such as bisperfluorobutylethylene; perfluorocycloalkanes such as perfluorodecalin, perfluorocyclohexanes, perfluoroadamantane, perfluorobicyclodecane, and perfluoromethyl decahydroquinoline; perfluoroamines such as perfluoroalkylamines; and C1-C8 substituted compounds thereof, isomers thereof, and combinations thereof. (col.5, l.21-54; Examples 1-4; Claims 8-11.)  Regarding claims 29-30, the emulsions comprising a dispersed liquid phase perfluorocarbon in a continuous liquid phase surfactant encapsulating material (poly(ethylene) oxide block copolymer surfactants). (Entire document.)  Regarding claims 31-32, the emulsions comprise water, which is a pharmaceutically acceptable carrier suitable for topical, intravenous, or intra-arterial administration. (Entire document.)
Claims 19-20, 23-24, and 27-32 are anticipated by Kripfgans et al. as discussed supra and are therefore also obvious under 35 U.S.C. 103.  Claims 25-26 require an emulsion stabilizer such as a poly(ethylene) oxide block copolymer.  Claims 25-26 thus require addition of the known emulsion stabilizers such as the fluorosurfactant Zonyl FSO taught in Couture et al. or a poly(ethylene) oxide block copolymer taught in USP ‘984 to the perfluorocarbon emulsions taught in Kripfgans et al. to yield the predictable result of a stable emulsion comprising perfluorocarbon droplets.
It would also have been obvious to the ordinary skilled artisan to make emulsions of perfluorocarbon droplets as taught in Kripfgans et al. comprising a known emulsion stabilizer used in perfluorocarbon emulsions as taught in Couture et al. and USP ‘984 to make emulsions of perfluorocarbon droplets. A person of ordinary skill in the art would have recognized that the known methods of making emulsions of perfluorocarbon droplets as taught in Kripfgans et al., Couture et al., and USP ‘984 could be predictably used together, for example by using a fluorosurfactant or poly(ethylene) oxide block copolymer surfactant as a perfluorocarbon emulsion stabilizer in the emulsions taught in Kripfgans et al. to yield the predictable result of a stable perfluorocarbon droplet emulsions.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a known emulsion stabilizer to the perfluorocarbon emulsions taught in Kripfgans et al. to yield the predictable result of a stable perfluorocarbon droplet emulsion.


Conclusion
Claims 19-20 and 22-32 are rejected.
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dodecafluoropentane is also known in the art as “perflenapent” and “perfluoropentane”.
        2 Dodecafluoropentane is also known in the art as “perflenapent” and “perfluoropentane”.
        3 Dodecafluoropentane is also known in the art as “perflenapent” and “perfluoropentane”.